               Case 3:16-md-02741-VC Document 12314 Filed 12/23/20 Page 1 of 3

                                                                                      WWW.WILKINSONSTEKLOFF.COM
  2001 M STREET NW
      10th Floor                                                                                   ___

WASHINGTON, DC 20036                                                                        A LIMITED LIABILITY
                                                                                              PARTNERSHIP




                                             December 23, 2020

     VIA ECF

     Hon. Vince Chhabria
     San Francisco Courthouse, Courtroom 4
     450 Golden Gate Avenue
     San Francisco, CA 94102

               Re:     In re Roundup Prods. Liab. Litig., No. 16-md-02741-VC: Response to Pretrial
                       Order No. 222

     Dear Judge Chhabria,

             On December 9, 2020, the Court issued Pretrial Order No. 222 requiring the parties to
     submit by email the list of pending MDL motions (Docket No. 12058-2) in Excel format and
     directing Monsanto to file a letter summarizing its various pending motions to dismiss. On
     December 16, 2020, the parties submitted via email an Excel version of an updated version of
     Docket No. 12058-2 to account for additional settled cases and additional motions that had been
     filed on the MDL docket after November 16, 2020. This submission addresses the pending
     motions to dismiss that are listed on that updated list of pending MDL motions.

            The motions to dismiss listed in the following rows of the Excel spreadsheet (and by case
     name and MDL Docket No., where applicable) can be denied as moot as they apply to cases that
     have been resolved and are listed as “Y” in the “Settled” column:

         •     Row 4 (McCall v. Monsanto Co.);
         •     Row 17 (various cases; Docket No. 2694);
         •     Row 20 (Sharp v. Monsanto Co.; Docket No. 2885)
         •     Row 21 (Tevis v. Monsanto Co.)
         •     Row 22 (Mehrens v. Monsanto Co.; Docket No. 3233)
         •     Row 23 (Riordan v. Monsanto Co.; Docket No. 3439)

             There are three motions listed as pending in various cases that are listed as “N” in the
     “Settled” column and some plaintiffs have pending cases. Those motions are as follows:

         •     Row 18 (Docket No. 2697)
         •     Row 20 (Docket No. 2885)
         •     Row 21 (Docket No. 2885 (duplicate of Row 20))

            All three of these motions relate to various plaintiffs’ failures to submit a Plaintiff Fact
     Sheet pursuant to Pretrial Order No. 50. This motion was amended by Monsanto as plaintiffs
        Case 3:16-md-02741-VC Document 12314 Filed 12/23/20 Page 2 of 3




complied with PTO 50 or as new plaintiffs needed to be added to the motion, culminating in the
eighth and ninth amended motions, filed on May 21, 2019 (Docket Nos. 3831 and 3833). Each
of those motions (versions eight and nine), which amended the earlier motions filed on the same
grounds, involved a different group of plaintiffs. In preparing this letter, Monsanto determined
that the Court has already ruled on those motions and believes that nothing more is required with
respect to these three entries on the spreadsheet based on the Court’s orders. Specifically, the
Court resolved the ninth amended motion to dismiss on June 3, 2019 (Docket No. 4009; PTO
149). The Court subsequently granted the eighth amended motion to dismiss on July 17, 2019
(Docket No. 4599; PTO 161).

        In sum, as of this date, there are no pending motions to dismiss that require substantive
rulings from the Court.

                                                     Respectfully submitted,

                                                     /s/ Brian L. Stekloff

                                                     Brian L. Stekloff (pro hac vice)
                                                     Rakesh Kilaru (pro hac vice)
                                                     WILKINSON STEKLOFF LLP
                                                     2001 M Street NW, 10th Floor
                                                     Washington, DC 20036
                                                     Telephone: (202) 847-4000
                                                     Facsimile: (202) 847-4005
                                                     bstekloff@wilkinsonstekloff.com
                                                     rkilaru@wilkinsonstekloff.com


   Cc: Counsel of Record (via ECF)




                                                 2
        Case 3:16-md-02741-VC Document 12314 Filed 12/23/20 Page 3 of 3




                                      CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 23rd day of December 2020, a copy of the foregoing

was filed with the Clerk of the Court through the CM/ECF system which sent notice of the filing

to all appearing parties of record.


                                                   /s/ Brian L. Stekloff




                                               3
